

117 HR 5228 IH: Public Transportation Expansion Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5228IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Johnson of Georgia (for himself, Ms. Williams of Georgia, Ms. Bourdeaux, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for competitive grants to support access to affordable housing and the enhancement of mobility for residents in disadvantaged communities or neighborhoods.1.Short titleThis Act may be cited as the Public Transportation Expansion Act.2.Affordable housing access construction grants(a)In generalThere is authorized to be appropriated for fiscal year 2022 such sums as may be necessary, to remain available until September 30, 2026, to the Secretary of Housing and Urban Development and the Administrator of the Federal Transit Administration for competitive grants to support access to affordable housing and the enhancement of mobility for residents in disadvantaged communities or neighborhoods, in persistent poverty communities, or for low-income riders generally.(b)Administration of fundsFunds made available under this section shall—(1)be available to recipients and subrecipients eligible under chapter 53 of title 49, United States Code; and(2)after allocation, be administered as if such funds were provided under section 5307 of title 49, United States Code.(c)Eligible activitiesEligible activities for funds made available under this section shall be—(1)construction of a new fixed guideway capital project;(2)construction of a bus rapid transit project or a corridor-based bus rapid transit project that utilizes zero-emission vehicles, including costs related to the acquisition of such vehicles and related charging or fueling infrastructure, or a collection of such projects; and(3)notwithstanding subsection (a)(1) of section 5307 of such title, an expansion of the service area or the frequency of service of recipients under such section, which may include operational expenses, including the provision of fare-free or reduced-fare service, or the acquisition of zero-emission vehicles or infrastructure to expand service.